Citation Nr: 0638773	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for benign 
prostatic hypertrophy, claimed as an enlarged prostate. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral Eustachian 
tube dysfunction.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6. Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.

7. Entitlement to a 10 percent evaluation based upon 
multiple, non-compensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1958 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The veteran had a hearing before the 
Board in September 2006 and the transcript is of record.

The veteran had originally claimed and appealed entitlement 
to service connection for right shoulder and right knee 
conditions allegedly due to an in-service motorcycle 
accident. At the hearing, the veteran testified that the 
accident actually affected his left elbow and left knee and 
indeed those were the conditions he intended on claiming. 
Those issues have never been considered by the RO. 
Accordingly, the claims of entitlement to service connection 
for right shoulder and right knee conditions are considered 
WITHDRAWN and the claims of entitlement to service connection 
for left elbow and left knee conditions are REFERRED to the 
RO for proper adjudication.

The issues of bilateral hearing loss and entitlement to a 10 
percent evaluation based upon multiple, non-compensable 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's benign prostatic hypertrophy is manifested 
by slightly elevated urination frequency.

2. The veteran engaged in combat during his Vietnam service 
and therefore was exposed to excessive noise trauma.

3. The veteran's tinnitus is related to his in-service 
exposure to excessive noise trauma. 

4. The veteran's bilateral Eustachian tube dysfunction is 
related to his military service.

5. The veteran's sinusitis is related to his military 
service. 

6. The veteran's degenerative joint disease of the lumbar 
spine was not incurred in or aggravated by any remote 
incident of military service.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for benign 
prostatic hypertrophy have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2006).

2. Service connection for the veteran's tinnitus has been 
established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3. Service connection for the veteran's bilateral Eustachian 
tube dysfunction has been established. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).

4. Service connection for the veteran's sinusitis has been 
established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

5. The veteran's degenerative joint disease of the lumbar 
spine was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 




Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is noteworthy that the veteran's appeal stems from a 
rating that granted service connection and assigned the 
initial rating. Accordingly, "staged" ratings may be 
assigned if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as will be explained 
below, the veteran's condition does not warrant "staged" 
ratings because the manifestations of his disability are 
consistent throughout the relevant time frame.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant. 38 C.F.R. § 4.115b. 

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in 
specific symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis. 38 C.F.R. § 4.115a 
(2005).

In evaluating voiding dysfunction, rate particular condition 
as urine leakage, frequency, or obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, rate as 20 
percent evaluation for urine leakage/incontinence requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day. 38 C.F.R. § 4.115a.

For urinary frequency, rate as 10 percent for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night. 38 C.F.R. § 4.115a.

Alternatively, under Diagnostic Code 7527 for urinary tract 
infection, infection that requires long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management is evaluated as 10 percent disabling. 

In this case, the veteran's medical records do not show 
urinary tract infections, diagnosis of prostate cancer or 
surgical procedure. The veteran denies the same. Rather, the 
"predominant area of dysfunction" according to the 
veteran's testimony and medical evidence is urinary 
frequency. 

The veteran testified at his Board hearing that his condition 
is benign and does not require him to use any absorbent 
material. Rather, he has to go to the bathroom 5 to 6 times 
daily and at least a couple of times during the night. He 
also testified that his condition prevents him from jumping 
off of any heightened objects. 

The veteran's post-service medical records show treatment by 
private Dr. Maxwell with a diagnosis of benign prostatic 
hypertrophy (BPH) as early as 2002. At that time, no specific 
urinary problems were noted. The veteran underwent a VA 
examination in January 2004 where he was diagnosed with an 
enlarged prostate. Regarding the severity of the veteran's 
condition, the examiner noted the veteran's denial of any 
urinary tract infections, hematuria or diagnosis of prostate 
cancer. The examiner also noted the veteran's complaints of 
occasional "slower urinary stream or trickling, but overall 
he is able to urinate okay and he's never had obstruction or 
required urinary catheter." The veteran is not currently on 
any medications for his prostate. 

From this medical evidence, the Board concludes that the 
veteran is not entitled to a compensable rating. The 
veteran's condition is primarily manifested by frequent 
urination, to include during nighttime, but not to the extent 
of a compensable evaluation. The veteran denies a history of 
urinary tract infections or the need to use absorbent 
materials. He currently requires no medication for his 
condition and overall the condition is one necessitating 
periodic monitoring, but no continuous treatment. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
compensable rating for the veteran's benign prostate 
hypertrophy. 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for degenerative joint disease may be established 
based on a legal "presumption" by showing it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a). Here, as will be explained below, no legal 
presumption is applicable because the first evidence of the 
veteran's lumbar spine degenerative joint disease is not 
until decades after service.
 
In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that the veteran is a combat veteran awarded 
an achievement medal for his participation in combat during 
his service in Vietnam from November 1968 to October 1969. In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service. However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.

The Board also acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Tinnitus, Eustachian Tube Dysfunction and Sinusitis

Here, the veteran claims and his service personnel and 
medical records confirm that his ear and sinus conditions 
were first incurred in service. Specifically, the veteran 
alleges his tinnitus is a result of excessive noise exposure 
during combat in Vietnam. He also alleges that his in-service 
diving lessons resulted in numerous ear and sinus problems 
while in the service and that his seasonal sinusitis was 
first diagnosed while in the military.

As explained above, the veteran's service records confirm 
exposure to combat in Vietnam and, therefore, the Board 
concedes the veteran's exposure to noise trauma. See Collette 
v. Brown, 82 F.3d 389. The veteran's service medical records 
also confirm diagnosis and treatments for seasonal sinusitis 
as early as 1959 and up to his retirement examination in 
1978. The records also indicate multiple treatments for pain 
in bilateral ears associated with diving classes. The veteran 
was treated for ear infections, external otitis media and 
serous otitis of both ears throughout the latter part of his 
twenty year military service.

After service the veteran did not seek out treatment for any 
ear condition or sinusitis until nearly twenty years later. 
The veteran and his son, during the Board hearing, testified 
that his ear problems and sinus problems persisted 
continuously since service, but the veteran by nature is 
averse to seeing doctors and in most instances had to be 
forced by his family to seek treatment. Lay evidence 
concerning continuity of symptoms after service is credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006). The provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be medical evidence of a nexus to 
service. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

That is, the Board finds the veteran and his son's testimony 
credible given the scarce service medical records for a 
veteran who served for twenty years. Accepting continuity of 
symptomatology since service, the crucial inquiry becomes 
whether those symptoms are related to any remote incident of 
service. The Board finds the evidence shows they likely are.

Specifically, the veteran's private medical records from Dr. 
Robinson show treatment and diagnoses for bilateral 
Eustachian tube dysfunction, serous media, bilateral hearing 
loss, sinusitis and allergic rhinitis as early as October 
2002. The veteran underwent surgery in October 2002 and again 
in May 2004 for treatment of his ear conditions. In relation 
to the veteran's continuing treatment, Dr. Robinson opined in 
a November 2003 statement as follows:

[The veteran] is a patient of mine who has had ear 
problems and continues to have ear problems. He also has 
hearing loss. It is my opinion that his hearing loss and 
hearing problems are the result from high levels of 
noise associated with his duty in an armored battalion 
during the Vietnam War. He was exposed to no other loud 
acoustical noise other than this. While in combat 
veterans did not wear hearing protection. Therefore, it 
is my professional opinion that his hearing loss and ear 
problems were caused because of the noise trauma he 
experienced in Vietnam. 

Dr. Robinson links the veteran's "ear problems" and 
"hearing loss" to the loud noise exposure in the military. 
The opinion, however, does not mention sinusitis and is 
unclear whether tinnitus is one of the veteran's "ear 
problems."

The veteran was afforded VA examinations in January and 
February 2004. The January 2004 examiner diagnosed the 
veteran with "chronic maxillary sinusitis" opining that 
"this condition is service connected" and specifically 
noting the veteran's on-set of sinusitis dating back to his 
military service.

The Board finds the VA examiner's opinion compelling. It is 
based on specific clinical tests, a complete physical 
examination and a complete review of the C-file, including 
the veteran's service medical records. No medical provider 
has ever conflicted with this opinion and in-service 
diagnosis of sinusitis is well documented. Accordingly, the 
Board finds service connection for sinusitis has been 
established. 

The veteran also underwent a February 2004 audiological 
examination where the examiner diagnosed the veteran with 
bilateral hearing loss, bilateral Eustachian tube dysfunction 
and tinnitus opining as follows:

Hearing loss and tinnitus are consistent with his 
exposure in the military, including the barotraumas he 
describes. Although there are no consistent service 
connected hearing losses present in the C-File, the 
tinnitus is consistent with both the middle ear effusion 
that he may have at this time, and so it is not likely 
that the exposure that he is describing is consistent 
with all of the symptoms that he is describing. 

The VA examiner's opinion is ambiguous at best. Although he 
initially links the veteran's tinnitus to military noise 
exposure, the examiner also opines that it is more likely a 
secondary effect of his middle ear effusion. The examiner 
seems to discount the likelihood that the veteran's 
Eustachian tube dysfunction is a result of noise exposure. 

The veteran's service medical records show treatment for 
serous otitis of both ears associated with military diving 
classes. Neither Dr. Robinson nor the VA examiner address 
whether the veteran's in-service diving classes are 
responsible for his current Eustachian tube dysfunction. 
Rather, they both address nexus to military noise exposure; 
Dr. Robinson finding a positive nexus and the VA examiner 
discounting the likelihood of a nexus. 

Given the in-service noise exposure and treatment for ear 
conditions and Dr. Robinson's opinion, the Board finds the 
evidence as to the issues of tinnitus and bilateral 
Eustachian tube dysfunction to at the very least be in 
equipoise. Resolving all reasonable doubt in favor of the 
veteran, the Board concludes that service connection is 
warranted for his tinnitus, Eustachian tube dysfunction and 
sinusitis.

Degenerative Joint Disease of the Lumbar Spine

Here, the veteran claims he initially hurt his back in the 
military after a motorcycle accident. The veteran's service 
medical records confirm a motorcycle accident in May 1977, 
but at that time the veteran complained of left knee and 
elbow injuries, not a back injury. Aside from the accident, 
service medical records indicate complaints of back pain in 
October 1974. No other complaints, treatments or diagnoses of 
any back condition are indicated. The veteran's August 1978 
exit examination, additionally, does not show any back 
abnormality or condition. 

The first question that must be addressed, therefore, is 
whether incurrence of a chronic back condition is factually 
shown during service. The Board concludes it was not. 
Although the veteran complained of back pain in October 1974, 
no other medical record indicates the problem did not fully 
resolve and indeed the veteran continued to serve for nearly 
four additional years without any complaints, treatments or 
diagnoses of any back condition. All periodic examinations, 
to include the veteran's exit examination, are silent as to 
any back conditions. In short, his service medical records 
are simply devoid of any findings consistent with a chronic 
back condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current back 
condition is related to his in-service motorcycle accident or 
complaints or any other remote incident in service. The Board 
concludes it is not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any back 
symptomatology until August 1999, over twenty years later. At 
that time, the veteran was seen by a private doctor, Dr. 
Maxwell, where he complained of hurting his back while 
picking something up. Treatment records since that time 
reflect a diagnosis of degenerative joint disease with 
radiculopathy. Dr. Maxwell, however, never linked any of the 
veteran's low back conditions to any remote incident of 
service. 

Indeed, no medical provider has ever linked any of his low 
back conditions to any remote incident of service. The 
veteran underwent a VA examination in January 2004 where the 
examiner diagnosed the veteran with low back pain, secondary 
to low back strain and degenerative joint disease. In 
commenting on whether the veteran's back problems are related 
to his military service, the examiner opined as follows:

[These conditions] started according to his history 10 
years ago. There is a history of injury in 1999 to the 
lower back after the service.

The examiner's conclusion is based on specific clinical tests 
and findings, and a complete review of the C-file, including 
the veteran's private treatment records with Dr. Maxwell. 
Also compelling, no medical provider has ever linked the 
veteran's back condition with any incident of service or 
otherwise conflicted with the VA examiner's opinion and 
indeed Dr. Maxwell notes the veteran's 1999 post-service 
injury as the onset of the back complaints. 

The Board has considered the veteran's statements that he 
first injured his back in an in-service motorcycle accident. 
The veteran's son also testified that his father did not seek 
treatment prior to the 1999 back injury because he is averse 
to going to the doctor at all. Indeed, the veteran's son 
testified that he had to force the veteran to seek medical 
treatment as early as he did.  Service connection may indeed 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2006).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his injuries in service to a current disability. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations that he hurt his back in service, no medical 
professional has ever linked his current disability to the 
in-service injuries. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current back condition in 
service or for decades thereafter. Furthermore, even assuming 
in-service injuries occurred, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2003 and June 2004.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him to 
provide any relevant information or evidence in his 
possession. The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Similarly, since the RO assigned the non-compensable 
disability rating at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. Although the notice provided 
to the veteran in 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in June 2004 and September 2004.  Not only has 
he been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

In regard to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law. Here, the veteran was afforded 
medical examination to obtain an opinion as to whether his 
back condition, ear conditions, tinnitus and sinusitis can be 
directly attributed to service. Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed on the back claim because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service. This is discussed in more detail above.  

As to increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
BPH since he was last examined. That is, the veteran's 
testimony regarding his current symptoms is virtually 
identical to those noted on the January 2004 VA examination. 
The veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95. There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an initial compensable rating for benign 
prostatic hypertrophy, claimed as an enlarged prostate, is 
denied.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

Entitlement to service connection for bilateral Eustachian 
tube dysfunction is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to service connection for sinusitis is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.


REMAND

The veteran testified at his hearing that his service-
connected bilateral hearing loss, currently non-compensable, 
has worsened since the last VA examination conducted in 
February 2004, nearly three years ago. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005). 

In this case, the veteran's medical records reflect he 
underwent ear surgery in May 2004, after the last VA 
examination. The veteran further testifies his hearing is 
currently worse since 2004. A new examination is indicated 
because the February 2004 examination may not reflect the 
current severity of the veteran's condition. 

In regard to the veteran's claim of entitlement to a 10 
percent evaluation based upon multiple, non-compensable, 
service-connected disabilities, the Board concludes that it 
is "inextricably intertwined" with the issue of entitlement 
to an initial compensable rating for bilateral hearing loss 
as well as the other claims that are now service connected by 
virtue of this decision, but have not yet been rated. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). The Court has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review. Id. Here, this issue must be 
deferred pending full development and adjudication of the 
veteran's claim of entitlement to an initial compensable 
rating for bilateral hearing loss as well as initial ratings 
for the disabilities awarded service connection here. Indeed, 
the issue of whether the veteran may receive a 10 percent 
evaluation based upon multiple, non-compensable service-
connected disabilities may become moot, and therefore this 
issue must be remanded to the RO in accordance with the 
holding in Harris, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an audiological 
examination for his bilateral sensorineural 
hearing loss to ascertain the current level 
of severity of his condition. The examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation. 

2. After the above is complete, readjudicate 
the veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


